Title: Editorial Note
From: 
To: 


          Following his receipt of Congress’s official notification that Vice Admiral d’Estaing had arrived on the Georgia coast with a large French fleet, GW

in the short span of the first week of October expanded and put into motion his plans for a joint campaign with the French to drive the British from New York.
          GW had begun contemplating an attack on the British military bastion of New York in May when the French minister, Conrad-Alexandre Gérard, informed him that d’Estaing might return with his fleet. In a conference with Gérard, GW discussed a plan of cooperation with the French fleet “for striking a decisive blow”: the complete “reduction of the enemy’s Fleet & army at New York, Rhode Island and the dependencies.” But the two had instead settled on a more limited plan involving only attacks on the outlying British garrisons in the New York area. That design would allow GW to continue his long-planned expedition against the Iroquois and also let d’Estaing aid the Continental army in Georgia. In September, GW received spotty intelligence that d’Estaing might be on the American coast and seemed to be headed for Georgia. He accordingly sent the French admiral a proposal for attacks on the British outposts in the New York City area and at King’s Ferry, N.Y., that accorded with the limited plan agreed on with Gérard in May. He positioned his army to carry out the plan.
          On 26 Sept., Congress notified GW that d’Estaing had arrived off the Georgia coast and referred “the whole System of co-operation” to GW’s direction. They authorized him to “concert & execute” any plans with the French he thought proper and to call on the states for any aid in militia and supplies he might require. In short, Congress simply vested GW with complete power to plan and execute any operations anywhere on the continent with as many men as he could put in the field.
          Although it seemed that the French commander intended to execute the limited strategy agreed upon in May, official notification of likely French cooperation with his army seems to have changed GW’s thinking on the scale of joint operations. Fitting the broad authorization of power Congress had given him, GW now hoped to persuade the French admiral to execute the more ambitious, decisive plan discussed in May. He immediately began making preparations for what he called “a speedy and decisive effort”: an all-out attack on New York, the citadel of British power in North America. GW had already informed d’Estaing that he expected “decisive advantages” from the joint campaign. Now, GW envisioned a “decisive stroke” to eliminate both of the two largest British forces in North America: the over 17,000 troops in and around New York and the 4,000-man garrison holding Newport, Rhode Island.
          GW explicitly stated to the French admiral why they should make the capture of New York the goal of their joint campaign: “New York is the first and Capital object upon which every other is dependant. The loss of the Army and Fleet there, would be one of the severest blows the English Nation could experience.” In addition to attacking New York, GW proposed that in the three to four weeks it would take for the Continental militia to assemble, d’Estaing should, in conjunction with Continental troops in Rhode Island, attack and capture the British garrison at Newport. The scope of the operation GW envisioned required all of his and d’Estaing’s troops and all the militia the northern states could raise. GW believed that a minimum of 30,000 men would be required for the operation. Of these, GW would supply 25,000, planning to augment his Continentals with over 10,000 militiamen. In formulating his plans for these operations, GW received written advice from his generals, and he stated to Maj. Gen. Arthur St. Clair that he preferred such proposals written for his consideration to formal councils of war. GW seems to have incorporated elements of their proposals into his plans.
          
          GW intended to bring all the military and naval power of the allies to bear on New York and its supporting garrisons. He concentrated the Continental army, calling in most of the outlying brigades and regiments. The French fleet was essential to the campaign. The operations GW proposed required the French fleet, which vastly outnumbered the British squadron at New York (twenty-two ships of the line against five), to control New York Harbor, the Hudson River, and Long Island Sound, denying the British the mobility they had possessed in this region since 1776. In his memorandum on the attack, GW set this out as “the first object” for the French fleet. GW emphasized this point to the officers he assigned to meet d’Estaing. He considered it essential that French warships enter New York Harbor as soon as d’Estaing’s fleet arrived off New York, which they had not been able to do in the summer of 1778. GW spent considerable effort in arranging for skilled pilots to go onboard d’Estaing’s ships as soon as they appeared off the coast, stationing them at both the Capes of Delaware and in Monmouth County, New Jersey.
          GW’s memorandum on the attack and his 4 Oct. letter to d’Estaing contain the main components of his prospective offensive. Although GW’s first proposal to d’Estaing, dated 13 Sept., had been for a more limited attack than he sets out in these documents, he incorporated most of its elements into his plans in October. He clearly intended that d’Estaing should receive the letter as a proposal for combined operations. Therefore, rather than recalling the letter before it could be delivered to d’Estaing, GW sent him an additional copy with his October proposals. But his 4 Oct. proposals expanded the scope of the operations.
          The central features of GW’s campaign plan were speed and the capture of troops. He planned for two possible cases: the first, which he considered the most desirable, that the British would maintain troops in their outlying garrisons; the second, that they would concentrate their troops in lower Manhattan Island near the city and at Brooklyn on Long Island. In the first case, GW intended to capture or isolate all British troops in the outlying posts of Staten Island, King’s Ferry, and Newport (some 7,000) with rapid attacks in conjunction with the French fleet. The French ships would first move in and take control of Long Island Sound, thus cutting off the garrison of Newport. Then, the allies would move against the outlying British garrisons at King’s Ferry and on Staten Island. Because his goal was to capture enemy troops in the outlying garrisons and prevent them from reinforcing other British posts, GW emphasized that these operations should be “speedy,” immediate, and “as prompt as possible”; his generals should be ready to move “at the shortest notice.” GW emphasized to d’Estaing that he should “immediately” enter New York Harbor to block the movement of enemy troops by water and that he should “as suddenly as possible” cut off the British garrisons on Staten Island and at King’s Ferry. The objective of the French fleet would be to keep those posts isolated by preventing their evacuation or reinforcement, and GW ordered his division commanders on either side of the Hudson to position their troops to “intercept” the King’s Ferry garrisons—operations that GW was sure would render the “reduction” of those troops “certain.” But GW also made preparations for direct attacks on the forts at King’s Ferry, attacks he had been preparing even before official word arrived of d’Estaing’s intention to come to North America. GW considered the possession of Staten Island “absolutely necessary” to joint operations against New York. In support of potential allied landings on the island, he requested detailed intelligence on British troop strength and fortifications from militia officers in New Jersey who operated spies on the island.
          
          With British troops reduced to those on Long Island and Manhattan Island, Washington planned for main army landings on Manhattan Island and a contingent landing on Long Island. Divisions would assault Manhattan from the Hudson River and across the Harlem River to seize Harlem Heights below the main British forts, thus cutting them off from the troops in the city. But Major General St. Clair disagreed, believing the main effort should be focused on Long Island. The capture of Brooklyn Heights, he believed, would mean the certain fall of New York. GW himself believed that on Long Island the British would hold only Brooklyn. As the final stage of the offensive in either of the two cases, GW planned a siege of New York City by “regular approaches.” To support these prospective operations, GW called on his “Culper” spy network to gather intelligence on the British situation and their shipping in the harbor.
          GW did not underrate the difficulty of such a complex campaign. He told d’Estaing that “the reduction of fourteen thousand Men concentered upon a small Island, with the assistance of Fortifications, is an enterprize of no inconsiderable difficulty.” The Continental commander fully realized the high stakes involved in such a complicated and difficult—but potentially decisive—operation, and he set these out to the state executives.
          Even in the face of French reluctance, GW was determined to carry out this bold campaign. Before 30 Sept., Gérard had received dispatches from d’Estaing informing him of the French admiral’s intended operations. When Gérard visited GW’s headquarters at West Point on 5 and 6 Oct. on his way to Boston, he discussed GW’s plans for allied operations. During their conference, Gérard almost certainly informed GW that d’Estaing, after completing his operations in Georgia, planned to bring his fleet to the Capes of Delaware. After his meeting with Gérard, GW shifted the point of rendezvous for the pilots. He changed the pilots’ area of assembly to the Delaware River instead of Monmouth County, N.J., and he dispatched a copy of his letter to d’Estaing of 4 Oct. to the Capes of Delaware. Gérard also appears to have informed GW that d’Estaing might not have time for a complicated operation against New York and was most likely to pursue an operation other than a joint attack on the fortress city. But he does not seem to have absolutely ruled out New York. GW, still believing New York was the prime objective, dispatched Brigadier General Duportail and Lt. Col. Alexander Hamilton to meet d’Estaing at the Capes of Delaware. They carried GW’s letter to d’Estaing of 7 Oct., which contained GW’s most forceful appeal to the French admiral to join him in a campaign against New York.
          GW’s marshaling of resources fit the scale of his conceived operations. To achieve his pivotal victory, GW made preparations to use all the resources of the continent. He called on the states for a total of 12,000 militiamen to serve for three months, a force he deemed “indispensible” to the operation. The great offensive would necessarily demand the use of all available equipment and supplies. GW asked Q.M. Gen. Nathanael Greene to have boats, tents, and wagon teams made ready “as soon as possible” to support the operation. He ordered that siege materials be constructed. In response to GW’s orders that he prepare transportation and equipment to support the joint operation, Greene advised GW of the difficulties he expected, largely from a lack of money. He ended his letter, however, with the optimistic opinion that, given the potentially decisive nature of such an offensive, the states could be relied upon to provide “double the assistance” the army could normally expect for a campaign. Declaring that “The exigency of our Affairs demands it,” GW ordered all available clothing of all types (notably including winter clothing) brought to the main army’s camps.

Stating that it was “indispensible to our measures,” GW ordered Commissary General Jeremiah Wadsworth to lay in large supplies of ship bread and rum. The army had an ample supply of meat. Informing them that the “emergency is pressing,” GW called on the states for food, transportation, and powder supplies. He acknowledged the difficulties of meeting his calls for support, but GW was convinced—given “the magnitude of the object”—that the states would rise to the crisis. The states, in fact, responded generously, meeting almost all of his requisitions for men and supplies.
          With such a commitment of resources on such a scale, GW did not intend to win just a victory. He envisioned the campaign as potentially war-winning. Just before sending d’Estaing his letter outlining the campaign, GW explained to Maj. Gen. John Sullivan that he was planning a decisive campaign “that a period may be put to the hostilities of the enemy in these states.” And when given the opportunity, GW did not refute Maj. Gen. Horatio Gates’s assertion that “You mean by one Great Stroke to Finish the War.”
          GW, however, was not wedded to his own designs. For the sake of achieving allied military cooperation, he was prepared to give up these plans and join d’Estaing in any operation against the British at New York or Rhode Island that the French admiral might prefer. He intended to make it clear to d’Estaing that his goal was to strike an important joint blow against the British, and he left the choice of objective up to d’Estaing. This approach would characterize GW’s strategy for the next two years.
          The British commanders reacted defensively to GW’s preparations and to reports of the approach of the French fleet. Although he told George Germain, secretary of state for the American colonies, that he believed GW’s “demonstrations” were not serious, British commander Gen. Henry Clinton prepared an expeditionary force of the British grenadiers and four other regiments under Lt. Gen. Charles Cornwallis as a potential relief force for the Stony Point garrison. Clinton himself went by ship to Stony Point between 11 and 12 October. In anticipation of the arrival of the French fleet, the British sank hulks near the bar at Sandy Hook, N.J., to restrict the ship channel, and they strengthened the defenses at Governor’s Island. British vice admiral Marriot Arbuthnot feared for the safety of his own squadron at New York and for that of the port of Halifax in Nova Scotia.
          The most important British reaction was the evacuation of Newport. The British army’s abandonment of Newport on 25 Oct. was the major fruit of the campaign, and it had important strategic consequences: in 1780 the city became the base for a French fleet and expeditionary army. While not a direct result of allied operations, like the evacuation of Newport, Clinton’s retreat on 20–21 Oct. from the King’s Ferry forts—which GW quickly reoccupied and refortified—produced important strategic results by easing GW’s supply situation and strengthening his hold on West Point.
          After receiving Congress’s 26 Sept. notification, GW had expected the imminent arrival of the French, and by 20 Oct.—with no word regarding d’Estaing’s intentions—he was expressing “impatience & anxiety.” On 1 Nov., GW had all preparations “done, & doing” but could only await the arrival of the French fleet. D’Estaing and Maj. Gen. Benjamin Lincoln had launched their joint campaign against Savannah, Ga., on 11–12 Sept. when d’Estaing began debarking troops. The siege had culminated on 9 Oct. with an attack by the French and Continental armies on the British lines, which failed disastrously with the loss of over 800 men. The French commander re-embarked his troops and sailed back

to France with part of his fleet, sending the remainder back to the West Indies. GW did not receive word of the failure until 15 Nov., but the delay had already caused him to doubt the allies’ ability to launch a joint offensive in the north. On 11 Nov. he recalled his letters to d’Estaing. Three days later he notified Congress that he considered it “too late” for an “extensive operation,” and began his preparations to move the army to its winter encampments.
        